MEMORANDUM **
Rafael Espinoza-Campos and his wife Maria Urbana Medina De Espinoza, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) finding them removable. We have jurisdiction under 8 U.S.C. § 1252. We review de novo a constitutional challenge to the BIA’s application of a federal statute. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition.
Petitioners’ contention that the Illegal Immigration Reform and Immigrant Responsibility Act’s permanent rules are impermissibly retroactive when applied to *414them is foreclosed by our decision in Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602 (9th Cir.2002).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.